UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
________________________
RAYFIELD J. THIBEAUX, )
                         )
      Plaintiff,         )
   v.                    )
                         )         Civil Action No. 12-01588 (RWR/AK)
SOCIAL SECURITY          )
ADMINISTRATION,          )
                         )
      Defendant.         )
________________________ )

                                  MEMORANDUM OPINION

       Pending before this Court is pro se Plaintiff’s Motion for Court Ordered National HUD

Subsidy Housing Voucher (“Motion”) [34] and the Defendant’s Opposition thereto

(“Opposition”) [35]. The instant case was filed on September 25, 2012, and it challenges

decisions by the Social Security Administration regarding Plaintiff’s applications for social

security benefits under Titles II and XVI of the Social Security Act. (Complaint [1].) The only

defendant named in this case is the Social Security Administration. The Department of Housing

and Urban Development (“HUD”) is not a named defendant in this case. Because Plaintiff’s

Motion [34] seeks relief that is not set forth in the Complaint from a party that is not named as a

defendant, Plaintiff’s Motion must be denied.

DATED: September 30, 2015                     ________________/s/_________________
                                              ALAN KAY
                                              UNITED STATES MAGISTRATE JUDGE